Citation Nr: 0000715	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from January 1955 to 
January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  The veteran perfected an appeal of the April 1997 
decision.

Subsequent to the certification of the veteran's appeal to 
the Board, his representative raised the issue of entitlement 
to service connection for a right ankle disorder as secondary 
to the left ankle arthritis.  This issue has not been 
developed and is referred to the RO for appropriate action.  
Shockley v. West, 11 Vet. App. 208 (1998).  


FINDING OF FACT

The symptoms of the veteran's traumatic arthritis of the left 
ankle include a slight loss of motion with pain and a joint 
that is not ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, and 5271 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that in 
February 1956 he injured his ankle and fractured his tibia 
and fibula while on ski patrol.  He was hospitalized for 
approximately six months.  He sprained his ankle again in 
August 1956 and in October 1957.  At discharge his service 
medical records showed an old fracture, left tibia and 
fibula, with residual pain and swelling.

An April 1958 VA examination reported a diagnosis of a healed 
fracture of the left lower tibia and fibula with full range 
of motion in all directions and good function. 

Based on the foregoing evidence, service connection was 
established in a June 1958 rating action for a healed 
fracture of the lower left leg.  This disability was assigned 
a zero percent evaluation.  

A June 1959 VA examination indicated the presence of 
traumatic arthritis of the left ankle and limitation of 
motion of the ankle joint.  Based on this evidence, in an 
August 1959 rating action the disability evaluation for 
traumatic arthritis of the left ankle was increased from 0 
percent to 10 percent.

In January 1997, the veteran requested an increase in 
compensation for traumatic arthritis of his left ankle.  He 
stated that he was having a difficult time walking and 
sleeping due to pain from his left ankle.  

During a March 1997 VA examination the veteran complained of 
ankle pain.  He denied having received any medical treatment 
for the ankle since service.  According to the VA physician 
the veteran walked in a normal manner without a limp.  He did 
not use a cane, crutch, or other assistive device.  The 
physical appearance of the left ankle was normal and similar 
to the right.  Sensation was normal and intact and there was 
some atrophy of the left calf, the left calf being 15.5 
inches in circumference compared to 16.5 inches on the right.  
The range of motion of the left ankle was 15 degrees of 
dorsiflexion compared to 60 degrees on the right; 48 degrees 
of plantar flexion compared to 60 degrees on the right; and 
eversion of 11 degrees, compared to 30 degrees on the right.  
X-rays showed some low-grade degenerative changes in the 
ankle joint otherwise normal.

In May 1997, the veteran submitted a notice of disagreement 
in which he stated that he has severe limitation of the left 
ankle and that he has difficulty walking and standing.  He 
also stated that in January 1997, he spent two weeks in a 
wheelchair because of the arthritis.  According to him, he is 
taking medication in order to alleviate his pain.  

VA treatment records for March 1995 through April 1997 are 
silent for any complaints or clinical findings pertaining to 
the left ankle, although he received treatment for other 
disorders.  The veteran submitted a substantive appeal in 
June 1997 in which he stated that his left ankle arthritis 
has increased in severity over the past 40 years and that 
during the winter his pain is worse.  He also stated that he 
has difficulty walking and that sometimes even a small pebble 
will cause him to fall.  

In conjunction with a September 1997 VA examination the 
veteran complained of stiffness and aching in the left ankle 
especially during the winter months.  He also complained of 
instability when walking on uneven ground.  He could walk for 
a reasonable distance, but did not do any running or jumping.  

A VA examination showed range of motion of 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion, which the 
examiner described as slightly decreased.  There was no 
instability clinically or on X-ray; no swelling; no warmth; 
no muscle atrophy; no deformity, and little crepitation.  His 
gait was normal without any limp.  He was also able to walk 
on his heels and he could squat three fourths of the way with 
good symmetry.  An X-ray study revealed post-traumatic 
arthritis which the examiner described as mild.

The examiner described the functioning of the left ankle as 
excellent with four degrees loss of dorsiflexion and five 
degrees loss of plantar flexion.  The examiner stated that 
although the veteran complained of instability, no evidence 
of ligament instability was shown.  Although, the 
circumference of the left calf was one centimeter smaller 
than the right, the examiner described this as a normal 
measurement for a right dominant individual.  The examiner 
also stated that subjective factors were absent to mild, with 
occasional increase to moderate with prolonged ambulation, 
exposure to cold, running, or jumping.  

During a February 1999 VA examination the veteran reported 
that he could walk one half to three quarters of a mile and 
upon physical examination he walked without a significant 
limp.  According to the VA physician there was some very mild 
restriction of flexibility in the left ankle with 
dorsiflexion to 15 degrees and plantar flexion to 38 degrees.  
Calf measurements revealed normal differential for a right 
dominant individual with the left calf measuring one 
centimeter smaller than the right calf.  Stress testing to 
the ankle revealed no significant instability or crepitation.  
There was slight tenderness to palpatation in the ankle.  The 
examiner characterized the range of motion as at least three-
quarters of normal and found no definite atrophy in the lower 
extremity. 

Documents in the case file indicate that the February 1999 
examination was conducted for the purpose of documenting the 
symptoms in cold weather.  During the examination, however, 
the veteran denied any increase in symptoms since the 
September 1997 examination.  The examiner stated that there 
had been no change in the symptoms, and that the examination 
was essentially the same as in September 1997.  The examiner 
again described the functional limitations as slight, with 
progression to moderate with prolonged walking, standing, 
running, or jumping.  


II. Criteria

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of the September 
1997 and February 1999 VA examinations.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  For the purpose of rating disabilities due to 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate 
and a 20 percent rating if the limitation is marked.  38 
C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Analysis

The post-traumatic arthritis of the left ankle is manifested 
by pain and slight limitation of motion.  Traumatic arthritis 
is to be rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

A rating in excess of 10 percent based on limitation of 
motion requires that the limitation of motion of the ankle be 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The VA 
examiners characterized the limitation of motion of the left 
ankle, including any limitation of motion due to pain, as 
slight or mild.  The Board finds, therefore, that entitlement 
to a disability rating in excess of 10 percent based on 
limitation of motion is not warranted.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in the joint if the 
disability is noncompensable under the diagnostic code 
pertaining to limitation of motion.  A 10 percent rating is 
currently in effect for the left ankle disorder.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain and slight limitation of 
motion, the evidence shows that there are no other functional 
limitations resulting from the left ankle disorder.  In light 
of the absence of compensable limitation of motion, the Board 
finds that the functional limitations imposed by the left 
ankle disability are appropriately compensated by the 10 
percent rating that has been assigned under Diagnostic Codes 
5003, 5010, and 5271. 

The minimum schedular rating for the joint, which is 10 
percent, has been assigned under Diagnostic Codes 5003, 5010, 
and 5271.  Consideration of an increased rating based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable evaluation 
for arthritis of the ankle.  The exhibited function loss due 
to pain, cold weather and exacerbations is not more than the 
moderate degree of disability contemplated by the current 
rating.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the traumatic arthritis of the left ankle.  

ORDER

The claim of entitlement to an evaluation greater than 10 
percent for traumatic arthritis of the left ankle is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

